DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/14/2022.  Claims 1-6, 9-13, and 15-28 remain pending in the application. Claims 1 and 26-27 are independent.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [00255] of the amendments to the Specification dated on 01/14/2022,  "In Figure 5C14, a tap input by a contact 5584 is detected at a location corresponding to a widget stack 5328 that is associated with widget 5326 …" appears to be "In Figure 5C14, a tap input by a contact 5584 is detected at a location corresponding to a deletion badge 5327 that is associated with widget 5326 …" to consist with Figure 5C14 since there are no 5328 in Figure 5C14 and contact 5584 is detected at 5327 and not 5328.  
Appropriate correction is required.


Claim Objections
Claims 1, 6, 10-13, 15-17, 21-23, and 26-28 are objected to because of the following informalities:  
in Claim 1, lines 15-17 and 22-24; Claim 6, lines 7-9; Claim 26, lines 20-22 and 27-29; and Claim 27, lines 16-18 and 23-25, "… without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location" appears to be "… without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets";
in Claim 1, lines 44-46, Claim 26, lines 49-51, and Claim 27, lines 44-46, "… performing a preset operation different from replacing the second user interface with a different user interface object from the plurality of user interface objects that are associated with the placement location" appears to be "… performing a preset operation different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location";
in Claim 10, line 4, Claim 11, lines 1-2, and Claim 22, lines 6-7, "the system-selected user interface object containing application content" appears to be "the system-selected user interface object containing the application content
in Claim 12, line 3, Claim 13, line 1, Claim 16, line 1, Claim 21, line 1, and Claim 23, line 1, "including:" appears to be "further including:";
in Claim 15, lines 1-2, "wherein the plurality of user interface objects corresponding to different applications that are associated with the stack of widgets … " appears to be "wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets … "
in Claim 17, lines 4-7, "wherein the user interface object currently displayed at a first placement location of the multiple placement locations is updated independently from the user interface object currently displayed at a second placement location of the multiple placement locations" appears to be "wherein a user interface object currently displayed at a first placement location of the multiple placement locations is updated independently from a user interface object currently displayed at a second placement location of the multiple placement locations";
in Claim 28, lines 1-3, "wherein the plurality of user interface objects corresponding to different applications that are associated with the placement location are widgets, including: …" appears to be "wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, including: …".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites the limitation "each widget in the stack of widgets containing application content from different applications" in lines 3-4.  However, FIGS. 5D1-5D8 of the present invention all indicate each widget (e.g., 5414a, 5414b, 5414c, 5414d, etc.) containing application content from a single application; therefore, there is no description found in the specification to support the afore-mentioned limitation.  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number each placement location of the multiple placement locations containing application content from different applications" according to FIG. 5D1-5D8 of the present invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-13, and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26-27 recite the limitation "detecting a gesture directed to a respective location in the first page of the multipage home screen that includes the representation of the stack of widgets; and in response to detecting the gesture directed to the respective location in the first page of the multipage home screen that includes the representation of the stack of widgets: in accordance with a determination that the gesture is a swipe gesture in a first direction in the first page of the multipage home screen at a location that is within the representation of the stack of widgets … in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at a location that is within the representation of the stack of widgets … in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen … " in lines 26-44, 31-49, and 27-44, respectively, which rendering these claims indefinite because it is unclear whether these instances of "location" are the same or different.  For examination purpose, "detecting a gesture directed to the first page of the multipage home screen that includes the representation of the stack of widgets; and in response to detecting the gesture directed to the first page of the multipage home screen that includes the representation of the stack of widgets: in accordance with a determination that the gesture is a swipe gesture in a first direction in the first page of the multipage home screen at a location that is within the representation of the stack of widgets … in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at the location that is within the representation of the stack of widgets … in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen … " is considered.
Claims 2-6, 9-13, 15-25, and 28 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 6 recites the limitation "wherein the placement location is further associated with a third user interface object that displays application icons for a set of contextually selected applications ... without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location" in lines 1-9, which rendering the claim indefinite because it is unclear how can display application icons for a set of applications without concurrently displaying different applications associated with the placement location when application icons concurrently displayed are from different applications.  Clarification is required.
Claim 17 recites the limitation "wherein the first user interface includes multiple placement locations, each placement location of the multiple placement locations is associated a respective stack of widgets, and each widget in the stack of widgets containing application content from different applications …" in lines 1-4, which rendering the claim indefinite because "each placement location of the multiple placement locations is associated a respective stack of widgets" indicates that there are multiple stacks of widgets and it is unclear which "stack of widgets" is referred here (see also 112(a) rejection).
Claims 18 and 19 recite the limitation "wherein the computer system automatically selects, from the plurality of user interface objects associated with the placement location, a respective user interface object for display at the placement location …" in lines 1-3, which rendering the claim indefinite because "the first user interface includes a representation of a stack of widgets at a placement location that is configured to spatially accommodate a respective user interface object of a plurality of user interface objects …" is also recited in its based claim and it is unclear whether these instances of "respective user interface" are the same or different.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-13, 15-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frohwein (US 2018/0095564 A1, published on 04/05/2018), hereinafter Frohwein in view of KM et al. (US 2016/0062609 A1, published on 03/03/2016), hereinafter KIM and Butch ("7 AWESOME iPhone Widgets for iOS 12!", posted on 11/29/2018 at www.youtube.com/watch?v=2_oMiL60dqs), hereinafter Butch.

Independent Claims 1 and 26-27
Frohwein discloses a method, comprising: at a computer system in communication with a display generation component (Frohwein, FIG. 18; ¶ [0245]: a 
at a first time, displaying a first user interface, wherein: the first user interface is a first page of a multipage  (Frohwein, FIGS. 7A-C; 1802 in FIG. 18; 1902 in FIG. 19; ¶¶ [0111]-[0112], [0120]-[0122], and [0125]-[0127]: a widget controller displaying with a plurality of tab pages, including (1) a main window/tab/page 700 showing a current widget, wherein the widget controller may have many different widgets available but only displaying one widget at a time; (2) a search tab/page 710 adjacent to the main/home window/tab/page 700 for allowing users/owner to search for new widgets and preview them before adding to the widget controller; (3) a lineup page/tab 720 adjacent to the search tab/page 710 for bringing up a list of the current widgets for the widget controller and allowing users/owner to adjust the widget set);
the first user interface includes a representation of a stack of widgets at a placement location (Frohwein, ¶ [0015]: select a particular widget out of a set/stack of widgets on the widget controller and displaying the particular widget in the widget controller) (Frohwein, 200 in FIGS. 2A-B; FIG. 7A; 1802 in FIG. 18; 1902 in FIG. 19; 1202 in FIG. 21; ¶¶ [0064] and [0072]-[0073]: a widget controller appears in an area of the desktop or webpage, which can be a widget itself; a set/stack of widgets are identified to use for the widget controller, wherein the set/stack of widgets can have associated with them a sequential order which is used to determine the order the individual widgets in the set/stack are displayed) (Frohwein, FIGS. 2A-B; 1204a … that is configured to spatially accommodate a respective user interface object of a plurality of user interface objects corresponding to different applications (Frohwein, ¶ [0061]: widgets also known as plug-ins, mini-applications, widget applications, gadgets, or mini-applets, which can be further categorized as desktop widgets, web widgets, and mobile widgets) that are associated with the stack of widgets  (Frohwein, FIGS. 2A-B; ¶¶ [0068] and [0070]: different widgets in a widget set/stack associated by a widget controller will be displayed inside the widget controller where the widget controller is located) (Frohwein, FIG. 8; 1204 in FIG. 21; ¶¶ [0136] and [0256]: each widget controller is associated with any number of actual widgets which is referred as the controller’s widget set/stack); 
the plurality of user interface objects includes a first user interface object corresponding to a first application, and a second user interface object corresponding to a second application different from the first application (Frohwein, FIGS. 2A-B; 1204a … 1204b in FIG. 21; ¶¶ [0065]-[0067]: a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget); 
at the first time the first user interface object is displayed at the placement location, wherein the first user interface object is displayed at the placement location without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location (Frohwein, 306 in FIG. 3; ¶ [0077]: display a current widget; 200 in FIG. 2A; ¶¶ [0065]-[0066]: displaying a weather widget; FIGS. 7A and C; ¶¶ [0112] and [0257]: the widget controller may have many different widgets available, but only displays one widget, i.e., a current widget, at a time; the widget controller displays one widget at a time from the associated set of widgets, and each widget associated with different application); 
at a second time, after the first time, displaying the first user interface with the second user interface object displayed at the placement location, wherein the second user interface object was automatically selected for display at the placement location based on an autorotation schedule of the computer system at the second time, wherein the second user interface object is displayed at the placement location without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses) (Frohwein, FIGS. 7A and C; ¶¶ [0112] and [0257]: the widget controller may have many different widgets available, but only displays one widget, i.e., a current widget, at a time; the widget controller displays one widget at a time from the associated set of widgets, and each widget associated with different application); 
while the second user interface object is displayed at the placement location, detecting a gesture directed to a respective location in the first page of the multipage  (Frohwein, 202/204 in FIG. 2A-B; ¶ [0066]: users can press a left arrow 202 or a right arrow 204 which will then change the current widget to different widgets; 705 in FIG. 7; ¶ [0114]: a selection button 705 is used to allow user to cycle to a next widget); and 
in response to detecting the gesture directed to the respective location in the first page of the multipage  (Frohwein, 308-310 in FIG. 3; ¶¶ [0078]-[0079]: the current widget stays static until the user indicates his or her desire to change the current widget using a number of different GUI techniques, e.g., pressing an arrow button, or dragging/swiping down/up (i.e., first direction) to scroll through available widgets associated with the widget controller).
Frohwein further discloses an electronic device (Frohwein, ¶ [0244]: a portable computing device, such as a personal digital assistant (PDA), cellular phone, smart phone, notebook computer, etc.), comprising: a display (Frohwein, 602, 604, 606, 610 in FIG. 6; ¶ [0105]: user 1 602, user 2 603, and user 3 606 are all different internet users which use different computers, wherein each of their respective output displays can display one or more widget controllers); an input element (Frohwein, ¶ [0257]: user one or more processors; and memory storing one or more programs (Frohwein, ¶ [0287]: programs and/or data can be stored on any type of computer readable storage medium; also, processors and memory are inherited in any computing device), wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for performing the method described above (Frohwein, ¶ [0232]: a method, system, and computer readable storage medium which can be used to implement a widget controller which is capable of displaying a plurality of widgets sequentially inside the single widget controller).
Frohwein further discloses a computer readable storage medium storing one or more programs, the one or more programs comprising instructions (Frohwein, ¶ [0287]: programs and/or data can be stored on any type of computer readable storage medium), which, when executed by an electronic device  (Frohwein, ¶ [0244]: a portable computing device, such as a personal digital assistant (PDA), cellular phone, smart phone, notebook computer, etc.) with a display (Frohwein, 602, 604, 606, 610 in FIG. 6; ¶ [0105]: user 1 602, user 2 603, and user 3 606 are all different internet users which use different computers, wherein each of their respective output displays can display one or more widget controllers) and an input element (Frohwein, ¶ [0257]: user interface may be engaged in response to any suitable user input, e.g., selecting the icon, mouse-over, etc.), cause the electronic device to perform the method described above (Frohwein, ¶ [0232]: a method, system, and computer readable storage medium which 
Frohwein further discloses particular widgets associated with a widget controller can be automatically determined and associated based on content of a web page containing the widget controller, which includes demographic data of the current user (Frohwein, FIGS. 9B and 10B; ABSTRACT; ¶¶ [0015], [0119], [0148], [0152]-[0155], and [0164]).
Frohwein fails to explicitly disclose wherein (1) the first user interface is a first page of a multipage home screen user interface, and the multipage home screen user interface further includes a second page adjacent to the first page; i.e., multipage screen user interface is multipage home screen user interface (2) the second user interface object was automatically selected for display at the placement location based on a current context of the computer system at the second time; (3) in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at a location that is within the representation of the stack of widgets, wherein the second direction is different from the first direction, replacing display of the first user interface with the second page adjacent to the first page; and (4) in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen, performing a preset operation different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location.
the first user interface is a first page of a multipage home screen user interface, and the multipage home screen user interface further includes a second page adjacent to the first page i.e., multipage screen user interface is multipage home screen user interface (KIM, FIGS. 2A(a)-(b); ¶¶ [0158]-[0159] and [0163]-[0165]: the home screen may include a plurality of home screen pages 210/220/230 according to user selection or the number of application installed in the terminal; in response to a touch gesture (e.g., flicking touch or drag touch in horizontal/left/right direction) applied by the user, a home screen page currently output on the display unit 151 may be switched into another home screen page, which is different from the currently-output home screen page);
(2) the second user interface object was automatically selected for display at the placement location based on a current context of the computer system at the second time (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page);
(3) in accordance with a determination that the gesture is a swipe gesture in a second direction in the first page of the multipage home screen at a location that is within the representation of the stack of widgets, wherein the second direction is different from the first direction, replacing display of the first user interface with the second page adjacent to the first page (KIM, FIGS. 4(b)-(c); ¶¶ [0157], [0206]-[0211], and [0216]-[0217]: when the widget page 400, including a widget indicating the received information, is generated, the controller may set the widget page 400 to a home screen page and display the widget page on the display unit 151; when a preset touch input, e.g., a flicking touch or a drag input in a horizontal/left/right (second) direction, is applied to the widget page 400, the controller may move the widget page 400 along the drag input; during the movement of the widget page 400, the controller may output at least part of the one home screen page 210 on the display unit 151 as wide as an area corresponding to a moved length of the widget page 400; when the drag input is stopped, the controller 180 may display the one home screen page 210 on the display unit 151) (KIM, FIGS. 8B(a)-(b); ¶¶ [0240]-[0242]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality/stack of widget pages, respectively; when one thumbnail image 800 is selected from the plurality of thumbnail images 800, 810 and 820 by extending the drag input in vertical/up/down (first) direction and releasing on a desired thumbnail image 800, the controller may output a widget page (from the plurality/stack of widget pages) indicated by the selected thumbnail image 800 on the display unit 151; i.e., applying dragging input in vertical/up/down (first) direction can change selection from the plurality/stack of widget pages and only one widget page is selected and displayed at a time when the dragging input is released);
1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KIM to Frohwein.  Motivation for doing so would (1) provide various functions to the user in an easier and more convenient manner (KIM, ¶¶ [0008] and [0308]); (2) provide the user with more convenient environments (KIM, ¶¶ [0009] and [0295]); and (3) prevent any possible ambiguous when interpreting intents of a user operation.
Frohwein in view of KIM fails to explicitly disclose wherein in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen, performing a preset operation different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location.
Butch teaches a system and a method relating to a user interface for displaying widgets, wherein in accordance with a determination that the gesture is a swipe gesture in the first direction in the first page of the multipage home screen at a location that is outside of the representation of the stack of widgets that is displayed in the first page of the multipage home screen, performing a preset operation different from replacing the second user interface object with the different user interface object from the plurality of user interface objects that are associated with the placement location (Butch, Pages 5-8 of screen captures at time stamp at 0:19-0:20: swipe down (i.e., 1st direction) at a location outside of a widget display area to activate search function with virtual keyboard; Pages 29-33 of screen captures at time stamp 6:38-6:48: a plurality of application shortcuts associated with a widget display area, and one application shortcut (e.g., tip calculator) from the plurality of application shortcuts can be activated at a time in the widget display area similar to Frohwein that one widget from a stack of widgets is displayed at a time in the widget controller; i.e., swipe in 1st direction at a location outside of an area associated with a plurality/stack of application widgets/shortcuts to activate search function with virtual keyboard instead of scrolling/switching to a different widget/shortcut) (Butch, Pages 18-28 and 34-40 at time stamp 4:59-5:00 & 5:29-5:35 & 6:04-6:05 & 6:50-6:52 & 7:42-7:43: swipe up/down (i.e., 1st direction) at a location inside of a widget display area to scroll different widgets) (Butch, Pages 2-4 and 9-10 of screen captures at time stamp at 0:16-0:17 & 0:24: swipe left/right (i.e., 2nd direction) to switch home screen page and widgets page) (Butch, Pages 10-17 of screen captures at time stamp at 0:24-0:28: swipe down (i.e., 1st direction) from top of screen to activate notification drawer and swipe right (i.e., 2nd direction) at the location outside of a notification display area to display widgets in the notification drawer; touch bottom of the notification drawer to return to the home page before the notification drawer is activated).
Frohwein in view of KIM, and Butch are analogous art because they are from the same field of endeavor, a system and a method relating to a user interface for 

Claim 2
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the different user interface object is the first user interface object (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: pressing one arrow can cycle forward while another arrow can cycle in reverse; drag down/up to scroll down/up available widgets associated with the widget controller; i.e., the second widget, e.g., news ticker, displayed in the widget controller can be cycled in reverse to display the first widget, e.g., weather widget).  

Claim 3
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the different user interface object is a user interface object that is different from the first user interface object and the second user interface object (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: pressing one arrow can cycle forward while another arrow can cycle in reverse; drag down/up to scroll down/up available widgets associated with the widget controller; i.e., the second widget, e.g., news ticker, displayed in the widget controller can be cycled forward to display the third widget, e.g., game widget).

Claim 4
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the second user interface object is displayed at the placement location on the first user interface in response to detecting a context change at the computer system, while the first user interface is displayed with the first user interface object at the placement location (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget page will be generated and displayed; FIGS. 13B(a)-(b); ¶ [0294]: the controller may switch the icon 1330 into the widget 1340; i.e., when a specific place is sensed, the controller may change the icon 1330 into the widget 1340 and provide the changed widget 1340 to the user).  

Claim 5
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the second user interface object is displayed at the placement location on the first user interface in response to detecting a request to redisplay the first user interface after the computer system has ceased to display the first user interface with the first user interface object at the placement location (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can unlock/wake up a device to display previously opened screen2, i.e. the screen before the device was locked; hence, when the time between the device was locked and unlocked more than the predetermined time, a next widget will be displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after device is unlocked/waked up by a user, the current widget page displayed will be depended on the current place/date/time/event; FIGS. 9A(a)-(c); ¶¶ [0245]-[0252]: when the mobile terminal is in the lock state, a lock screen 900 indicating the lock state may be output on the display unit 151; the lock screen may include a graphic object (e.g., a graphic object indicating time information ) for switching the lock state into an unlock state; the controller may output a graphical object 500 (to replace the graphic object indicating time information) indicating the received information associated with an event).  

Claim 6
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the placement location is further associated with a third user interface object that displays application icons for a set of contextually selected applications, wherein activation of a respective application icon for a respective application of the set of contextually selected applications causes display of the respective application corresponding to the activated respective application icon (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page) (KIM, ¶¶ [0157], [0206]-[0209], and [0216]-[0217]: when the widget page 400, including widgets indicating the received information and graphic objects, is generated, the controller may set the widget page 400 to a home screen page and display the widget page on the display unit 151, wherein the widget is a type of an application program which can immediately use at least part of information related to an application associated thereto; the icon associated with the widget page 400 may be linked to at least one function of outputting the widget page 400; a different function may be activated according to a type of touch input applied to the icon associated with the and 
wherein, at a third time different from the first time and the second time, the third user interface object is displayed at the placement location in the first user interface without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location, and the third user interface object is automatically selected for display at the placement location based on a current context of the computer system proximate to the third time, and the set of contextually selected applications are selected based on the current context of the computer system proximate to the third time (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0065]-[0067] and [0078]: the current widget displayed on the widget controller can cycle to a next widget after a predetermined time elapses, e.g., from weather widget to news ticker and then to game widget) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget page will be generated and displayed).

Claim 9
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets are selected in accordance with previously received user configuration inputs (Frohwein, ¶ [0086]: a user can add a particular widget to the user’s widget controller by grabbing another widget on the web and seamlessly add it into the user’s widget controller; ¶ [0089]: users are free to remove widgets from their widget sets that they no longer desire; ¶ [0256]: enable a user to select from a single or integrated user interface mechanism, any of widgets associated with the widget controller for current display, e.g., unlimited, limited by category or number).  

Claim 10
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the placement location is further associated with a placeholder user interface object that is automatically substituted by a system-selected user interface object containing application content from a system-selected application, wherein the system-selected user interface object containing application content is dynamically selected from a group of available user interface objects outside of the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets (Frohwein, ¶¶ [0080]-[0084]: new widgets can automatically be downloaded to a widget controller and made available as one of the 

Claim 11
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 10 and further discloses wherein the computer system dynamically selects the system-selected user interface object containing application content to replace the placeholder user interface object in the placement location based on the current context (Frohwein, ¶¶ [0015]-[0016] and [0018]-[0020]: adding the targeted widget to the widget set wherein the targeted widget is determined based on content on the host page, widget usage data, or widget ratings) (Frohwein, FIGS. 9B, 10B, and 13; ¶¶ [0148], [0152]-[0155], [0164], [0191]-[0199], and [0215]-[0216]: a targeted widget can be determined and served based on the category of the web page, widget usage history of the widget controller on a particular web page, ratings given to particular widgets by current users of the widget controller, demographic data of the current user of the widget controller, demographic data of the owner of the web page containing the widget 

Claim 12
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses detecting a sequence of one or more first inputs that is directed to the placement location that includes the representation of the stack of widgets, the sequence includes one or more first movement inputs in the first direction; and in response to detecting a respective one of the sequence of one or more first inputs, switching to displaying a next user interface object in the stack at the placement location (Frohwein, 202 in FIGS. 2A-B; ¶¶ [0066]-[0067] and [0079]: users can press a left arrow 202 or a right arrow 204 which will then change the current widget displayed in the widget controller to different widgets by cycling forward or in reverse; drag down/up to scroll down/up available widgets associated with the widget controller).  

Claim 13
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses while displaying, at the placement location, the respective user interface object of the plurality of user interface objects corresponding to the different applications that are associated with the stack of widgets, detecting a tap input directed to the respective user interface object displayed at the placement location; and in response to detecting the tap input directed to the respective user interface object displayed at the placement location, ceasing to display the first user interface and displaying a user interface of the application corresponding to the respective user interface object displayed at the placement location (Frohwein, ¶ [0067]: a user can click areas inside the current widget, e.g., a game widget, displayed in the widget controller in order to play the game; i.e., in response to detecting a tap/click input directed to a game widget displayed at the widget controller, the first user interface will be replaced by game user interface).  

Claim 15
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to different applications that are associated with the stack of widgets are arranged in the stack of widgets in accordance with an estimated priority based on the current context (Frohwein, FIGS. 2A-B; 1204a … 1204b in FIG. 21; ¶¶ [0065]-[0068], [0073]-[0074], and [0129]: a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the weather widget; a set of widgets associated with the widget controller are ranked/sorted in a sequential order according to alphabetically, category, popularity (e.g., rating, usage), date installed, longevity, performance relative to other widgets on a same page, performance relative to other widgets in a respective widget set on the same widget controller, or any other metric that the widget administrator ( or other component of the system) can track and 

Claim 16
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses displaying an indication at a location proximate to the placement location in accordance with a determination that the respective user interface object displayed at the placement location has been automatically changed in accordance with a changed context (KIM, FIGS. 5(a)-(c) ¶¶ [0221]-[0225]: in order to notify the user of the reception of the information from the external server, the controller may change a shape and a color of the icon 500 associated with the reception of the information, wherein the icon is associated with an output of the widget page) (KIM, FIG. 11A(b); ¶ [0265]: the controller may display user-unchecked information of the plurality of information included on the widget page in a visually distinguishing manner, wherein the user-unchecked information may be information received from the external server before the widget page 400 is output on the display unit 151; e.g., items 400a and 400b indicated with "update" among the plurality of information, may be pieces of information which have recently been received from the external server but not checked yet by the user).

Claim 17
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the first user interface includes multiple placement locations, each placement location of the multiple placement locations is associated a respective stack of widgets, and each widget in the stack of widgets containing application content from different applications, and wherein the user interface object currently displayed at a first placement location of the multiple placement locations is updated independently from the user interface object currently displayed at a second placement location of the multiple placement locations (see also 112 (a) rejection) (Frohwein, ¶ [0135]: a web page can be associated with more than one widget controller; ¶ [0132]: widgets can also be arranged in channels or partitions; widgets in one channel/partition are independent of widgets in another channel/partition, and widgets in each channel/partition can be independently configured and controlled) (KIM, ¶¶ [0240] and [0285]-[0292]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality of widget pages, respectively; the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., when sensing to a change in the specific location/time/date/event, different widget pages will be generated and displayed) (Brush, Page 29 of screen captures at time stamp 6:38: a plurality of application shortcuts included in the "shortcuts" widget).

Claim 18
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the computer system automatically selects, from the plurality of user interface objects associated with the placement location, a respective user interface object for display at the placement location in accordance with closing of an application on the computer system prior to displaying the first user interface (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can exit/close application to display previously screen3, i.e. the screen before the application was executed/launched; hence, when the time between the application was launched and closed more than the predetermined time, a next widget will be automatically displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after the application is exited/closed by a user, the current widget page displayed will be depended on the current place/date/time/event).  

Claim 19
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the computer system automatically selects, from the plurality of user interface objects associated with the placement location, a respective user interface object for display at the placement location in response to navigating from a screen lock user interface to the first user interface (Frohwein, 308-310 in FIG. 3; ¶ [0078]: the current widget can cycle to a next widget after predetermined time elapses; it is also well known in the art that a user can unlock/wake up a device to display previously opened screen4, i.e. the screen before the device was locked; hence, when the time between the device was locked and unlocked more than the predetermined time, a next widget will be automatically displayed) (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; i.e., after device is unlocked/waked up by a user, the current widget page displayed will be depended on the current place/date/time/event; FIGS. 9A(a)-(c); ¶¶ [0245]-[0252]: when the mobile terminal is in the lock state, a lock screen 900 indicating the lock state may be output on the display unit 151; the lock screen may include a graphic object (e.g., a graphic object 

Claim 20
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the first user interface includes multiple placement locations, each placement location of the multiple placement locations is associated a respective set of user interface objects each containing application content from different applications (Frohwein, ¶ [0135]: a web page can be associated with more than one widget controller; ¶ [0132]: widgets can also be arranged in channels or partitions) (KIM, FIG. 8B(a); ¶¶ [0240]-[0241]: when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality of widget pages, respectively), and 
wherein the computer system takes into account of which user interface object is currently displayed at a first placement location of the multiple placement locations when updating a user interface object currently displayed at a second placement location of the multiple placement locations or switching to a different user interface object for display at the second placement location (Frohwein, ¶ [0086]: the widget controller may scan widgets currently displayed on a desktop or on a user's web page (e.g. social networking page) and automatically associate some or all of these widgets with the widget controller; thereafter, it may be possible to delete all widgets that have been associated with the widget controller from duplicative placement on the desktop or 

Claim 28
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses wherein the plurality of user interface objects corresponding to different applications that are associated with the placement location are widgets, including: the respective user interface object of the plurality of user interface objects is a widget; the first user interface object corresponding to a first application is a widget; the second user interface object corresponding to a second application different from the first application is a widget; and the different user interface object from the plurality of user interface objects that are associated with the placement location is a widget (Frohwein, FIGS. 2A-B; FIGS. 7A-B; ¶¶ [0064]-[0068] and [0078]: different widgets are embedded (either virtually or actually) within the widget controller, wherein the widget controller allows a user to cycle through different widgets which would appear in the same area of the desktop or web page; a desktop with a widget controller displaying a first widget, e.g., weather widget; a desktop with a widget controller displaying a second widget, e.g., news ticker, wherein the news ticker has replaced the weather widget and is displayed in the same area of the desktop as the .

Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM and Butch as applied to Claim 1 above, and further in view of Hendrickson (US 2013/0036357 A1, published on 02/07/2013), hereinafter Hendrickson.

Claim 21
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses while displaying the respective user interface object of the plurality of user interface objects at the placement location on the first user interface (Frohwein, FIG. 7A; ¶ [0112]; the widget controller may have many different widgets available, but only displays one widget (a current widget) at a time, e.g., a news widget (“ACME News”)), detecting an input that corresponds to a request to display a plurality of selectable options associated with the placement location; and in response to detecting the input that corresponds to the request to display the plurality of selectable options associated with the placement location, displaying the plurality of selectable options associated with the placement location, including a first selectable option that, when activated,  (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722 of the current widgets for the widget controller; another method to change widgets is a simple 
Frohwein in view of KIM and Butch fails to explicitly disclose displaying a first selectable option that, when activated, enables automatic switching of display of user interface objects.
Hendrickson teaches systems and methods for controlling display content (Hendrickson, ¶ [0002]), wherein displaying a first selectable option that, when activated, enables automatic switching of display of user interface objects (Hendrickson, 504 in FIG. 5; FIG. 6; ¶¶ [0005] and [0007]-[0008]: display menu options for enable/disable automatically scrolling function, e.g., automatically scrolling/switching widgets associated with the widget controller as disclosed in Frohwein).
Frohwein in view of KIM and Butch, and Hendrickson are analogous art because they are from the same field of endeavor, systems and methods for controlling display content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hendrickson to Frohwein in view of KIM and Butch.  Motivation for doing so would provide flexibility for users to gain better control of user interface.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM, Butch, and Hendrickson as applied to Claim 21 above, and further in view of Chang et al. (US 2012/0233031 A1, published on 09/13/2012), hereinafter Chang.

Claim 22
Frohwein in view of KIM, Butch, and Hendrickson discloses all the elements as stated in Claim 21 and further discloses wherein displaying the plurality of selectable options includes displaying a second selectable option that, when activated,  (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722of the current widgets for the widget controller; another method to change widgets is a simple drag down method that enables a user to scroll through available widgets associated with the controller and select the desired current widget) (Frohwein, ¶ [0123]: the widget controller can also have a preview pane in which users can scroll through different widgets and preview each widget without actually adding it to the widget controller; to add a widget, a user might select on an "add it" button 704. The user can also forward the widget (or a link thereto) by selecting the "forward it" button 706) (Frohwein, ¶¶ [0080]-[0084]: new widgets can automatically be downloaded to a widget controller and made available as one of the multiple widgets in the widget controller without the user instructing the widget controller to do this, e.g., these new widgets that is automatically downloaded to the widget controller are chosen manually 
Frohwein in view of KIM, Butch, and Hendrickson fails to explicitly disclose displaying a second selectable option that, when activated, enables automatically selecting/downloading from a group of available user interface objects outside of the plurality of user interface objects that are associated with the placement location.
Chang teaches systems and methods for retrieving information (Chang, ¶ [0005]), wherein displaying a second selectable option that, when activated, enables automatically selecting/downloading from a group of available user interface objects outside of the plurality of user interface objects that are associated with the placement location (Chang, FIG. 9; ¶¶ [0057] and [0060]: displaying configuration UI for enabling and disabling automatic download option; e.g., automatically selecting/downloading widgets not included in the widgets associated with the widget controller as disclosed in Frohwein).
Frohwein in view of KIM, Butch, and Hendrickson, and Chang are analogous art because they are from the same field of endeavor, systems and methods for retrieving information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM and Butch as applied to Claim 1 above, and further in view of Peters (US 2007/0157097 A1, published on 07/05/2007), hereinafter Peters.

Claim 23
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further discloses while displaying the respective user interface object of the plurality of user interface objects at the placement location on the first user interface (Frohwein, FIG. 7A; ¶ [0112]; the widget controller may have many different widgets available, but only displays one widget (a current widget) at a time, e.g., a news widget (“ACME News”)), detecting an input that is directed to the placement location and that meets preset criteria; and in response to detecting the input that is directed to the placement location and that meets the preset criteria, displaying a first set of one or more selectable options associated with the placement location  (Frohwein, FIG. 7C; ¶¶ [0126] and [0079]: a lineup tab 720 is pressed which brings up a list 722of the current widgets for the widget controller; another method to change widgets is a simple drag down method that enables a user to scroll through available widgets associated with the controller and select the desired current widget) .
displaying a second set of one or more selectable options associated with the respective user interface object.
Peters teaches systems and methods for utilizing graphical user interfaces (Peters, ¶ [0001]), wherein displaying a second set of one or more selectable options associated with the respective user interface object (Peters, FIOG. 3; ¶ [0016]: the context menu 310 illustrates a first set of commands 310.1-310.3 that, if selected, would cause the corresponding functionality to be performed on all data files linked/associated to the icon; the context menu 310 also includes a second set of command entries 310.4-310.5 to maintain the group icon itself).
Frohwein in view of KIM and Butch, and Peters are analogous art because they are from the same field of endeavor, systems and methods for utilizing graphical user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Peters to Frohwein in view of KIM and Butch.  Motivation for doing so would provide a simple mechanism for operators to perform operations not only on all members grouped together but also on individual members of the group (Peters, ¶ [0016]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frohwein in view of KIM and Butch as applied to Claim 1 above, and further in view of Mahaffey et al. (US 2014/0201681 A1, published on 07/17/2014), hereinafter Mahaffey.

Claim 24
Frohwein in view of KIM and Butch discloses all the elements as stated in Claim 1 and further disclose wherein displaying the first user interface with the second user interface object displayed at the placement location includes: concurrently displaying, within the second user interface object, first application content from the second application and second application content from the second application (KIM, FIG. 11A(a); ¶ [0263]: when there are a plurality of information received from the external server, an information list including items indicating the plurality of information, respectively, may be displayed on the widget page 400); and in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time,  (KIM, ¶¶ [0285]-[0292]: the mobile terminal may generate a widget or widget page associated with an event, which meets a preset condition, and provide the generated widget or widget page to a user when the event is generated, wherein the preset condition may corresponding to recognition of a specific place, a specific date, a generation of a call event received from a specific user, a specific time, a storage of a new image in the memory, and the like; when an arrival at the specific place is sensed, the controller may output a widget associated with the specific location on one home screen page; e.g., a recommending function for applications which are frequently used at a specific place).
in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time, visually emphasizing the first application content relative to the second application content in the second user interface object.
Mahaffey teaches systems and methods for displaying application interface objects (Mahaffey, ¶ [0001]), wherein in accordance with a determination that the second user interface object was automatically selected for display at the placement location based on correspondence between the first application content and the current context of the computer system at the second time, visually emphasizing the first application content relative to the second application content in the second user interface object (Mahaffey, FIG. 5; ¶¶ [0043]-[0046], [0053], and [0072]: the icons/widgets displayed on mobile device 500 can be visually changed to emphasize or de-emphasize an icon based on the likelihood that app will be invoked during a particular context region; various different visual effects can be used to differentiate icons/widgets, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.), and other similar effects).
Frohwein in view of KIM and Butch, and Mahaffey are analogous art because they are from the same field of endeavor, systems and methods for displaying application interface objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mahaffey to Frohwein in view of KIM and Butch.  Motivation for doing so 

Claim 25
Frohwein in view of KIM, Butch, and Mahaffey discloses all the elements as stated in Claim 24 and further disclose wherein visually emphasizing the first application content relative to the second application content includes applying visual marking to the first application content in the second user interface object without applying the visual marking to the second application content in the second user interface object (Mahaffey, FIG. 5; ¶¶ [0043]-[0046], [0053], and [0072]: the icons/widgets displayed on mobile device 500 can be visually changed to emphasize or de-emphasize an icon based on the likelihood that app will be invoked during a particular context region; various different visual effects can be used to differentiate icons/widgets, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.), and other similar effects, e.g., icon A indicates the normal or default visual appearance of an icon; icon B represents an app that is more likely to be used than A during a particular context region).

Response to Arguments
Applicant’s arguments filed 01/14/2022 with respect to Claims 1 and 20-25 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive.
Applicant argues on Pages 19-20 of the Remarks regarding to Claim 1 that 'the Examiner mischaracterizes Kim and ignores explicit claim limitations. Claim 1 requires that "[the] interface object" that is "displayed at the placement location," which includes "the stack of widgets," is displayed "without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location." Whereas Kim's "thumbnail images 800, 810 and 820 corresponding to the plurality of widget pages" are concurrently displayed, and their "sizes ... may depend on the number of widget pages" (see Kim, [0241])'.
In response, examiner respectfully disagrees.  KIM teaches in ¶¶ [0240]-[0242] with FIGS. 8B(a)-(b) that when the widget page is in plurality, the controller may output a plurality of thumbnail images 800, 810 and 820 corresponding to the plurality/stack of widget pages, respectively, and when one thumbnail image 800 is selected from the plurality of thumbnail images 800, 810 and 820 by extending the drag input in vertical/up/down (first) direction and releasing on a desired thumbnail image 800, the controller may output a widget page from the plurality/stack of widget pages indicated by the selected thumbnail image 800 on the display unit 151; i.e., applying dragging input in vertical/up/down (first) direction can change selection from "[the] interface object" that is "displayed at the placement location," which includes "the stack of widgets," is displayed "without concurrently displaying other user interface objects in the plurality of user interface objects corresponding to different applications that are associated with the placement location."  after releasing drag input on a selected widget.
Applicant further argues on Page 20 of the Remarks regarding to Claim 1 that 'the present method allows both changing a widget that is displayed in the "stack of widgets" in response to a "swipe gesture," and to automatically changing it based on "current context." Even if Frohwein suggests that particular widgets can be changed based on content of a web page (Abstract), Frohwein appears to be silent whether the particular widgets can be changed based on changing context as well as manual input in the same embodiment'.
In response, examiner respectfully disagrees.  Frohwein teaches in ABSTACT that "A widget controller can be associated with a plurality of widgets, upon which a user of the widget controller can then cycle among the associated widgets to display a selected widget. … Particular widgets associated with a widget controller can be automatically determined and associated based on content of a web page containing the widget controller."; i.e., the core teaching of Frohwein includes that the a method of (a) displaying a widget controller embedded on a host page, the widget controller allowing a visitor to the host page to select a particular widget out of a set of widgets on the widget controller and displaying the particular widget in the widget controller; (b) determining a targeted widget; (c) adding the targeted widget to the widget set, (c) wherein the targeted widget is determined based on content on the host page."  Therefore, Frohwein DOES disclose that the particular widgets can be changed based on changing context as well as manual input in the same embodiment.  Also, Frohwein does not used to reject claim limitation "automatically changing the widget displayed based on current context" in the Office Action and this claim limitation is taught in ¶¶ [0285]-[0292] of KIM.  Therefore, even though Frohwein does not teach both claim limitations, it does not change the rejection set forth in the Office Action because both claim limitations are taught by the combination of Frohwein and KIM.
Applicant further argues on Page 20 of the Remarks regarding to Claim 20 that 'Unlike Frohwein, the methodology of claim 1 allows the opportunity for the widget to be displayed at a later time, while at the same time avoiding displaying duplicative content'.
In response, examiner respectfully disagrees.  As discussed above, Frohwein discloses in ¶ [0015] that a set of widgets associated with a widget controller is dynamically changed/updated based on content on the host page, and with teaching in ¶ [0086] that a second set of widgets dynamically selected/updated for a second widget controller will not contain any duplicated widgets in the first set of widgets dynamically selected/updated for a first widget controller; therefore, the widget displayed in the first wherein the computer system takes into account of which user interface object is currently displayed at a first placement location of the multiple placement locations when updating a user interface object currently displayed at a second placement location of the multiple placement locations or switching to a different user interface object for display at the second placement location" as recited in Claim 20.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user interface object currently displayed at a first placement location can be displayed at the second placement location at a later time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coding in Flow ("App Widget Part 5 - WIDGET STACKVIEW / LISTVIEW ON CLICK LISTENER - Android Studio Tutorial", posted on 07/16/2018 at www.youtube.com/watch?v=4RQ40gQd0_4) discloses that the top widget displayed among a stack of widgets is switched to a next widget in the stack of widgets in response to a drag/swipe down input (Pages 2-8 of the screen captures at time stamp 0:03-0:24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US Patent 10,261,672 B1 to Dolbakian et al., filed on 09/16/2014, FIGS. 2(c)-(d); Col. 2, line 63 – Col. 3, line 11 and US 2013/0050119 A1 to NEMOTO, published on 02/28/2013, FIG. 5; ¶ [0050].
        2 See, for example US 2014/0189608 A1 to SHUTTLEWORTH et al., published on 07/03/2014, ¶¶ [0270], [0275]-[0277], and [0280].
        3 See, for example US 2019/0235687 A1 to NAM et al., filed on 06/07/2017, ¶ [0123].
        4 See, for example US 2014/0189608 A1 to SHUTTLEWORTH et al., published on 07/03/2014, ¶¶ [0270], [0275]-[0277], and [0280].